Title: From James Madison to Tench Coxe, ca. 11 March 1817
From: Madison, James
To: Coxe, Tench


Dear Sir[ca. 11 March 1817]
Your two favors of the 8 & 25 ult: were duly recd. The memoir in the former was put into the hands of Mr. Sampson who I found had both a personal & patriotic acquaintance with you, and who employed all his strength in pulling down the errors opposed to our Cotton Manufacturies. The paper in the other letter, was also communicated to him. The last under a blank cover was recd. too late to be made much use of. As those fruits of your attention to the important subject, will probably answer better purposes in your possession, than they can now do in mine, I return them; with my sincere wishes that your long and laudable exertions to inlighten our Citizens on the subject of Manufactures, and particularly the Southern part of our Citizens on the Cotton part of our manufactures, may be rewarded with all the success they merit.
I communicated to the Secy. of the Navy the paragraph in your letter relating to the 3 midshipmen; but am not authorized to say more, than that he is disposed to give whatever favorable attention to it, circumstances may permit. Be pleased Sir to accept assurances of my esteem and of my friendly recollections & good wishes.
James Madison
